Citation Nr: 1038424	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  05-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with history of intermittent radiculopathy 
prior to November 20, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on March 9, 2010, which 
vacated an August 2009 Board decision as to the issue remaining 
on appeal and remanded the case for additional development.  The 
Joint Motion for Partial Remand noted that the appeal for 
entitlement to an evaluation in excess of 40 percent from 
November 20, 2008, was terminated.  The August 2009 Board 
decision also granted entitlement to separate 10 percent ratings 
for left and right lower extremity neurological manifestations 
associated with the service-connected low back disability; 
however, there is no indication of appeal or disagreement from 
those determinations and they are not considered to be matters 
for appellate review.  The issue remaining on appeal initially 
arose from a June 2004 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes the Court has held that a claim for a total 
disability rating based upon individual unemployability (TDIU) is 
generally a rating theory and "not a separate claim for 
benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
The Court declined, however, to decide whether in a case, such as 
this one, where TDIU is part of a claim for an increased 
disability rating the issue of TDIU would be inextricably 
intertwined with any determination regarding the proper schedular 
rating of the underlying disability or disabilities.  The record 
indicates the RO has adjudicated this issue and the Board finds 
the issue may be more appropriately addressed by the RO at this 
time.

The Board also notes that the February 2010 Joint Motion 
for Partial Remand stated that secondary service 
connection for fecal incontinence should be addressed.  In 
a September 2010 brief the Veteran's service 
representative referred to an appeal from a March 2010 
rating decision concerning entitlement to TDIU; however, a 
TDIU issue has not been certified to the Board for 
appellate review and neither the March 2010 rating 
decision nor any evidence obtained in association with 
that matter are included in the available record.  
These issues have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ) or developed for appellate review.  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Prior to November 20, 2008, the Veteran's low back disability 
was manifested by chronic pain, limitation of flexion to 50 
degrees, and a total range of motion greater than 120 degrees 
without muscle spasm, guarding, abnormal gait or spinal contour; 
additional functional loss of use due to pain, weakness, 
fatigability, or incoordination to a degree commensurate with the 
criteria for a higher evaluation is not demonstrated.

3.  During the period from April 21, 2004, to November 19, 2008, 
the Veteran's low back disability included additional 
symptomatology analogous to no more than mild neurological 
symptoms to the left lower extremity without objective evidence 
of any additional disability to the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain prior to November 20, 2008, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 5295 (before 
and after September 23, 2003).

2.  The criteria for a separate 10 percent evaluation, and no 
greater, during the period from April 21, 2004, to November 19, 
2008, for left lower extremity neurological manifestations 
associated with a service-connected low back disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters from the RO dated 
in June 2007 and July 2008.  Those letters notified the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in the July 2008 correspondence to the Veteran.  The 
notice requirements pertinent to the issue on appeal have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Court has held 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the April 2004 and November 2008 VA medical 
opinions obtained in this case are adequate as they are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Increased Rating Claim
Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 
38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may be 
assigned for separate periods of time if such distinct periods 
are shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

The criteria for disabilities of the spine were amended and the 
diagnostic codes renumbered effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to the 
contrary.  VA's General Counsel, in a precedent opinion, has held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply the 
new provision to the claim from the effective date of the change 
as long as the application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).




5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.

60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.

40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.

20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003).




5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).

Effective September 26, 2003, the rating criteria for the spine 
were revised:

The Spine
5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5241 
   
Spinal fusion    

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).



Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  38 C.F.R. § 4.59 
(2009).
                  
38 C.F.R. § 4.71, Plate V (2010).

The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (2009).  "[F]unctional loss due to pain is to 
be rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  
If the Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in cases 
of currently existing disability).  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

The regulations also provide for separate ratings for chronic 
orthopedic and neurological manifestations of intervertebral disc 
syndrome.  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when bilateral 
the rating should include the application of the bilateral 
factor.  38 C.F.R. § 4.124a (2009).  

Factual Background and Analysis

Service treatment records show the Veteran complained of low back 
pain after ejecting from his aircraft in November 1969.  Records 
indicate treatment for low back pain and lumbosacral spine 
spasms.  Service connection was established in a November 1971 
rating decision.  

An April 1978 private medical report noted a diagnosis of L5-S1 
disc disease.  It was also noted that the Veteran complained of 
some radiation of pain into the legs.  There was no evidence of 
motor or sensory loss.  

On VA examination in August 1978 the Veteran had no peripheral 
neurological complaints and the examiner noted there was no 
evidence of peripheral neurovascular deficit.  There was no 
evidence of spinal root compression syndrome, muscular wasting, 
or elicited muscular deficit.  The joints appeared normal with 
normal range of active and passive motion.  

Private medical records dated in January 1997 included a 
diagnosis of probable degenerative disc disease.  It was noted 
that he had some leg pain at times that could be of a radicular 
nature.

At his April 21, 2004, VA examination the Veteran complained of 
constant pain with occasional pain in the lateral hips, left 
lateral hip numbness, and weakness in the legs.  He denied bowel 
or bladder incontinence.  He stated he did not use a brace, but 
that he used a cane occasionally.  He reported he took medication 
for pain relief and that he had no episodes of physician directed 
bedrest.  He stated he was unable to lift more than 10 pounds, 
climb stairs, move tables, dance, wash his car, walk more than 
eight minutes, stand more than ten minutes, or sit more than ten 
minutes.  He reported he had flares of pain with overuse which 
lasted approximately three days during which was only minimally 
able to ambulate.  He stated he had retired from his employment 
as a human resources manager approximately five years earlier.  

The examiner noted the Veteran was well-developed, well-
nourished, and in no acute distress.  He walked without a limp.  
There was normal curvature to the thoracolumbosacral spine with 
no spasm.  There was tenderness to the left lower paravertebral 
region.  Range of motion studies reveled forward flexion from 0 
to 50 degrees with pain at the extreme, extension from 0 to 10 
degrees with pain throughout, right and left lateral bending from 
0 to 20 degrees with pain at the extremes, and right and left 
rotation from 0 to 50 degrees with pain at the extremes.  There 
was no evidence of any additional disability due to pain or 
dysfunction.  Motor strength was 5/5 at the knees and ankles.  
Deep tendon reflexes were 2+ and symmetric at the knees and 
ankles.  There was some decreased sensation to the left lateral 
thigh and posterior calf, but otherwise normal sensation 
throughout the lower extremities.  X-ray examination revealed 
minimal osteophytosis at L4-5.  The diagnosis was chronic 
lumbosacral strain with minimal osteoarthritis and intermittent 
radiculopathy.  

On VA examination in November 2008 the Veteran complained of 
daily back pain down into the legs, left worse than right.  He 
denied numbness or weakness.  He stated he had occasional fecal 
incontinence and estimated he had approximately 20 episodes over 
the past two years.  He stated he did not use a brace and that he 
used a cane and medication for relief.  He reported there had 
been no episodes of physician directed bedrest and stated he was 
unable to lift more than 10 pounds, bend, walk more than 100 
yards, or sit more than an hour.  He stated he had flares two to 
three times per week which lasted from one to two days with 
required the avoidance of weightbearing and activity.  

The examiner noted the Veteran was well-developed and well-
nourished and that he walked with a limp leaning to the left and 
a shuffling gait.  There was no tenderness or spasm.  Range of 
motion studies reveled forward flexion from 20 to 30 degrees, 
extension from -20 to -15 degrees, right lateral bending from -10 
to 10 degrees, left lateral bending from 10 to 30 degrees, and 
right and left rotation from 0 to 15 degrees with pain.  There 
was no evidence of any additional disability due to pain or 
dysfunction.  Motor strength was 5/5 at the knees and ankles.  
Deep tendon reflexes were 1+ at the knees and absent at the 
ankles.  There was normal sensation throughout the lower 
extremities.  The diagnosis was lumbosacral osteoarthritis with 
bilateral radiculopathy.  

Based upon the overall evidence of record, the Board finds that 
prior to November 20, 2008, the Veteran's low back disability was 
manifested by chronic pain, limitation of flexion to 50 degrees, 
and a total range of motion greater than 120 degrees without 
muscle spasm, guarding, abnormal gait or spinal contour.  These 
is no evidence of severe limitation of lumbar spine nor evidence 
of severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Additional functional loss of use due to pain, weakness, 
fatigability, or incoordination to a degree commensurate with the 
criteria for a higher evaluation was not demonstrated.  

The April 2004 VA examination findings are persuasive as to the 
degree of impaired thoracolumbar spine motion prior to November 
20, 2008.  The examiner noted the Veteran walked without a limp 
and that there was no evidence of thoracolumbosacral spine spasm.  
There was some lateral bending limitation with pain at the 
extremes and minimal osteophytosis at L4-5.  There was no 
evidence of any additional disability due to pain or dysfunction 
and motor strength and reflexes were normal.  The evidence is not 
indicative of ankylosis, forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, or any incapacitating 
episodes due to intervertebral disc disease prior to November 20, 
2008.  Therefore, an evaluation in excess of 20 percent prior to 
November 20, 2008, is not warranted.  

The Board finds, however, that during the period from April 21, 
2004, to November 19, 2008, the Veteran's low back disability 
included additional symptomatology analogous to no more than mild 
neurological symptoms to the left lower extremity.  There was no 
factually ascertainable evidence of neurological symptoms to the 
left lower extremity prior to April 21, 2004, and no objective 
evidence of any right lower extremity neurological symptoms prior 
to November 20, 2008.  The April 2004 VA examiner noted clinical 
findings of some decreased sensation to the left lateral thigh 
and posterior calf, but that there was otherwise normal sensation 
throughout the lower extremities.  Therefore, a separate 10 
percent evaluation, but no more, for the left lower extremity is 
warranted for mild incomplete paralysis of the sciatic nerve from 
April 21, 2004, the date of VA examination objectively showing 
additional neurological disability.

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to this 
service-connected disorder that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  The 
Veteran's service-connected disorder is adequately rated under 
the available schedular criteria.  The objective findings of 
physical impairment are well documented.  In fact, the Veteran in 
his January 2004 TDIU claim asserted he was unemployable as a 
result of his PTSD and heart disabilities.  The Board finds the 
overall evidence of record is not indicative of a marked 
interference with employment due to the service-connected back 
disability during the applicable appeal period.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with history of intermittent radiculopathy 
prior to November 20, 2008, is denied.

Entitlement to a separate 10 percent evaluation, and no greater, 
during the period from April 21, 2004, to November 19, 2008, for 
left lower extremity neurological manifestations associated with 
the service-connected low back disability is granted, subject to 
VA regulations concerning the payment of monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


